Per Curiam.
There seems to be no doubt that the judge below was correct in holding that the trial of the action would involve the taking of a long account, unless the counsel for appellant was correct in arguing that the account, if long, was such as would be taken under a counter-claim. The answer pleads as a defense what it pleads as a counter-claim also. Then the long account would be involved in issue upon the complaint, irrespective of there being a counter-claim. Order affirmed, with $10 costs.